     Case 2:21-cv-01326-SVW-AS Document 1 Filed 02/12/21 Page 1 of 5 Page ID #:1



 1   SEYFARTH SHAW LLP
     Ashley N. Arnett (SBN 305162)
 2   aarnett@seyfarth.com
     601 South Figueroa Street, Suite 3300
 3   Los Angeles, CA 90017-5793
     Telephone: (213) 270-9600
 4   Facsimile: (213) 270-9601
 5   Attorneys for Defendant
     CARSON HOSPITALITY GROUP, INC.
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   Dwain Lammey,                              Case No. 2:21-cv-01326
12                   Plaintiff,                 DEFENDANT’S NOTICE OF
                                                REMOVAL OF CIVIL ACTION
13          v.                                  TO UNITED STATES DISTRICT
                                                COURT
14   Carson Hospitality Group, Inc., a
     California Corporation; and Does 1-10,    (Los Angeles County Superior Court
15                                              Case No. 21CMCV00002)
                     Defendants.
16                                              Complaint Filed: January 4, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                    DEFENDANT’S NOTICE OF REMOVAL OF ACTION
     Case 2:21-cv-01326-SVW-AS Document 1 Filed 02/12/21 Page 2 of 5 Page ID #:2



 1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
 2   THE CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS
 3   ATTORNEYS OF RECORD:
 4         PLEASE TAKE NOTICE that Defendant Carson Hospitality Group, Inc.
 5   (“Defendant”) hereby removes the above-referenced action filed by Plaintiff Dwain
 6   Lammey (“Plaintiff”) (collectively the “Parties”) in the Superior Court of the State of
 7   California for the County of Los Angeles, to the United States District Court for the
 8   Central District of California, pursuant to 28 U.S.C. §§ 1441 and 1446, asserting original
 9   federal jurisdiction under 28 U.S.C. § 1331, to effect the removal of this action, and state
10   that removal is proper for the reasons set forth below.
11                                        BACKGROUND
12         1.     This removal involves a lawsuit that was filed by Plaintiff on January 4,
13   2021 in the Superior Court of the State of California for the County of Los Angeles,
14   entitled Dwain Lammey v. Carson Hospitality Group, Inc., Case No. 21CMCV00002.
15   See Declaration of Ashley N. Arnett (“Arnett Decl.”) at ¶ 3.
16         2.     The Complaint asserts two claims for relief against Defendant: (1) violation
17   of Title III of the Americans with Disabilities Act (“ADA”) (42 U.S.C. § 12101, et seq.)
18   and (2) violation of the Unruh Civil Rights Act (California Civil Code §§ 51-53). See
19   Arnett Decl. at ¶ 4 and Ex. A thereto.
20                                TIMELINESS OF REMOVAL
21         3.     Plaintiff personally served Defendant with the Complaint on January 15,
22   2021. See Arnett Decl. at ¶ 5.
23         4.     As such, this Notice of Removal is timely as it is filed within thirty (30) days
24   “after the receipt by the defendant, through service or otherwise, of a copy of the initial
25   pleading setting forth the claim for relief upon which such action or proceeding is based .
26   . . .” See 28 U.S.C. § 1446(b)(1).
27
28
                                        2
                     DEFENDANT’S NOTICE OF REMOVAL OF ACTION
     Case 2:21-cv-01326-SVW-AS Document 1 Filed 02/12/21 Page 3 of 5 Page ID #:3



 1                                 GROUNDS FOR REMOVAL
 2           5.   This Court has original jurisdiction over actions involving one or more
 3   federal questions. See 28 U.S.C. § 1331 (conferring original jurisdiction upon federal
 4   courts for actions arising under the laws of the United States). Further, this Court “shall
 5   have supplemental jurisdiction over all other claims that are so related to claims in the
 6   action within such original [federal question] jurisdiction that they form part of the same
 7   case or controversy . . . .” 28 U.S.C. § 1367(a).
 8           6.   Plaintiff’s first cause of action in the Complaint seeks remedies under Title
 9   III of the ADA—a federal statute codified at 42 U.S.C. §§ 12181, et seq. See Arnett
10   Decl. at ¶ 4 and Ex. A thereto (Complaint pp. 8-9). This action therefore presents a
11   federal question over which this Court has original jurisdiction pursuant to 28 U.S.C. §
12   1331.
13           7.   Plaintiff’s remaining claim is asserted under California’s Civil Code §§ 51-
14   53 (Unruh Civil Rights Act) based on an alleged failure to provide full and equal access
15   to Defendant’s services, specifically relating to Defendant’s reservation policies and
16   practices, in violation of the ADA. See Arnett Decl. at ¶ 4 and Exh. A thereto (Complaint
17   p. 10).
18           8.   Accordingly, this Court has supplemental jurisdiction over Plaintiff’s state
19   law claim as it arises from, relates to, and emanates from the same alleged ADA
20   violation, and is so related that it forms part of the same case or controversy pursuant to
21   28 U.S.C. § 1367(a).
22                                             VENUE
23           9.   Venue lies in the United States District Court for the Central District of
24   California pursuant to 28 U.S.C. §§ 84(c)(2) and 1391. This action originally was
25   brought in the Superior Court of the State of California for the County of Los Angeles,
26   which is located within the Central District of the State of California, and the allegations
27   in Plaintiff’s Complaint occurred in the County of Los Angeles.
28
                                        3
                     DEFENDANT’S NOTICE OF REMOVAL OF ACTION
     Case 2:21-cv-01326-SVW-AS Document 1 Filed 02/12/21 Page 4 of 5 Page ID #:4



 1                                   NOTICE OF REMOVAL
 2         10.    This Notice of Removal will be promptly served on Plaintiff and filed with
 3   the Clerk of the Superior Court of the State of California for the County of Los Angeles.
 4         11.    In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
 5   process, pleadings, and orders served upon Defendant, including the Summons and
 6   Complaint, are attached as Exhibit A to the Declaration of Ashley N. Arnett.
 7         12.    The undersigned, as counsel for Defendant, has read the foregoing and signs
 8   this Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as
 9   required by 28 U.S.C. § 1446(a).
10         WHEREFORE, Defendant prays that the above action pending before the Superior
11   Court of the State of California for the County of Los Angeles be removed to the United
12   States District Court for the Central District of California.
13
14
     DATED: February 12, 2021                        SEYFARTH SHAW LLP
15
16
                                                     By: /s/ Ashley N. Arnett
17                                                           Ashley N. Arnett
18                                                   Attorneys for Defendant
                                                     CARSON HOSPITALITY GROUP, INC.
19
20
21
22
23
24
25
26
27
28
                                        4
                     DEFENDANT’S NOTICE OF REMOVAL OF ACTION
     Case 2:21-cv-01326-SVW-AS Document 1 Filed 02/12/21 Page 5 of 5 Page ID #:5



 1                                CERTIFICATE OF SERVICE
 2   STATE OF CALIFORNIA                       )
                                               ) SS
 3   COUNTY OF LOS ANGELES                     )
 4          I am a resident of the State of California, over the age of eighteen years, and not a
     party to the within action. My business address is 601 South Figueroa Street, Suite 3300,
 5   Los Angeles, California 90017-5793.
 6         On February 12, 2021, I served the within document(s):
 7         DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO
           UNITED STATES DISTRICT COURT
 8
 9    
       by placing the document(s) listed above in a sealed envelope with postage thereon
       fully prepaid, in the United States mail at Los Angeles, California, addressed as set
          forth below.
10
       Raymond Ballister Jr., Esq.                    Attorneys for Plaintiff
11     Russell Handy, Esq.                            DWAIN LAMMEY
       Amanda Seabock, Esq.
12     Zachary Best, Esq.
       CENTER FOR DISABILITY ACCESS
13     8033 Linda Vista Road, Suite 200
       San Diego, California 92111
14     Telephone No.: (858) 375-7385
       Email: amandas@potterhandy.com
15
16
            I am readily familiar with the firm's practice of collection and processing
17   correspondence for mailing. Under that practice it would be deposited with the U.S.
     Postal Service on that same day with postage thereon fully prepaid in the ordinary course
18   of business. I am aware that on motion of the party served, service is presumed invalid if
     postal cancellation date or postage meter date is more than one day after date of deposit
19   for mailing in affidavit.
20        I declare that I am employed in the office of a member of the bar of this court at
     whose direction the service was made.
21
           Executed on February 12, 2021, at Los Angeles, California.
22
23
24                                                              Sandra Hinojosa
25
26
27
28

                                    CERTIFICATE OF SERVICE
